Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2016

                                   No. 04-16-00342-CV

Alma GOMEZ and Alberto F. Gomez, Individually and as Next Friend of Jorge Elias Gomez, a
  Deceased Minor, and on Behalf of the Estate of Jorge Elias Gomez, Deceased; and Yolanda
               Medellin, Individually and as Next Friend of Jesus Medellin,
                                        Appellants

                                             v.

                       AMERICAN HONDA MOTOR CO., INC.,
                                  Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 11-02-26254-MCV
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
        The clerk’s record was due on June 20, 2016. On June 30, 2016, the Maverick County
District Clerk requested additional time to file the clerk’s record until July 15, 2016.
      The request is GRANTED. The clerk’s record is due on July 15, 2016.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court